Citation Nr: 1212928	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy in the right upper extremity, status-post surgical resection of hidradenitis suppurativa in the right axilla.

2.  Entitlement to a rating in excess of 10 percent for a scar, status-post surgical resection hidradenitis suppurativa in the right axilla.

3.  Entitlement to an initial compensable rating for a recurrent right ingrown toenail.  

4.  Entitlement to service connection for residuals of a fibrous mass excision to the right breast.

5.  Entitlement to service connection for a right shoulder disorder, characterized by limitation of motion.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1993.

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the informal hearing presentation submitted by the Veteran's representative, the issues of entitlement to service connection for a skin disorder, chronic asthma, ventral hernia and a hip disorder were raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for a recurrent ingrown toenail on the right foot and for a scar in the right axilla are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The neuropathy in the Veteran's right upper extremity, her dominant side, is characterized by decreased sensation from the shoulder to the elbow and some intermittent pain; incomplete paralysis of the median or musculotaneous nerve that is "moderate" in nature, or of the circumflex nerve that is "severe" in nature, has not been shown.  

2.  A right shoulder disorder was not shown in service and is not currently shown.

3.  The Veteran underwent a wide local excision of a fibrous mass to the right breast while on active duty, and the residuals of this procedure are related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy in the right upper extremity, status-post surgical resection of hidradenitis suppurativa in the right axilla, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes (DC) 8515, 8517, 8518 (2011).

2.  A right shoulder disorder is not related to active duty service and is not currently shown. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

3.  Residuals of a fibrous mass excision to the right breast are related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this issue.

Regarding the service connection claims, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  

Moreover, in that same notice letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  

Further, the Veteran submitted her own private treatment records in support of her claim.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, two VA examinations and opinions with respect to the issues on appeal were obtained in April 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record as well as the statements of the appellant.  

Recognition is also given to the fact that these VA examinations are now approximately five years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since these VA examinations, and she has not contended otherwise.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with regard to the Veteran's right breast claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the service treatment records indicate that the Veteran was diagnosed with hidradenitis suppurativa in both axillae in December 1992, for which she underwent corrective surgery that same month.  In a May 2007 RO decision, she was granted service connection for neuropathy in the right upper extremity resulting from this surgery with a noncompensable rating.  After submitting a notice of disagreement, it was increased to 10 percent in an April 2008 decision under 38 C.F.R. § 4.124a, DC 8516.  However, while she was granted a partial increase to her disability rating, it was less than the maximum available rating.  Therefore, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

As an initial matter, the Board notes that the RO rated the Veteran's disability under DC 8515 in its May 2007 decision, but under DC 8617 in its April 2008 decision.  In truth, it not precisely clear which nerve was damaged, as there are a number of nerves that run through the axilla.  Moreover, her neurological symptoms have varied.  Specifically, at her VA examination in April 2007, she stated that she experienced numbness in her right arm from the shoulder to only the elbow on the side closest to her body.  However, at a second VA examination at same month, she stated that she experienced symptoms in her wrist and that she wore an orthopedic-type glove to alleviate them.  

Therefore, in order to adequately address all of the Veteran's symptoms, the Board will evaluate whether an increased rating is warranted under DCs 8517 (addressing paralysis of the musculotaneous nerve), 8518 (addressing paralysis of the circumflex nerve) and DC 8515 (addressing paralysis of the median nerve).  According to the Veteran's statements, she is right hand dominant.  As such, in order to warrant a rating in excess of 10 percent for the neuralgia in the Veteran's right upper extremity (her dominant side) under these diagnostic codes, the evidence must show:
* Incomplete paralysis of the median nerve that is "moderate" in nature, affecting movement of the hand, fingers and wrist.  
* Incomplete paralysis of the musculotaneous nerve that is "severe" in nature, affecting flexion of the elbow and supination of the forearm (20 percent under DC 8517); or
* Incomplete paralysis of the circumflex nerve that is "severe" in nature affecting abduction or outward rotation or other diminishment to the deltoid and teres minor (30 percent under DC 8518).
38 C.F.R. § 4.124a.  It should also be noted that, nonspecific words such as "moderate" or "severe" are not defined in these diagnostic codes.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." See 38 C.F.R. § 4.6.

Based on a review of the competent evidence, an increased rating is not warranted under any of these diagnostic codes.  In this regard, the Veteran underwent two VA examinations in April 2007 which addressed the current extent of her disability.  In the first, she stated that she has been experiencing numbness over the posterior aspect of her right upper extremity that is proximal to the elbow but distal to the shoulder.  She also experienced some weakness in the arm.  

Upon examination, the Veteran displayed normal strength in the deltoids, triceps, wrist extensors and grip.  Her shoulder exhibited a full range of motion in all directions with no evidence of pain in range of motion both actively and passively.  Repetitive motion did not demonstrate any obvious weakness or pain.  Ultimately, the examiner described the Veteran's disability as "paresthesia" that was only "superficial in nature."  

Next, at a second VA examination in April 2007, the Veteran again stated that she began to feel numbness in her right upper extremity following her surgery and complained of a "burning sensation" that occurred about once every three months.     
She also stated that working on a computer aggravates her symptoms, that her wrists would "go out" on occasion, and that she sometimes dropped objects.  

Upon examination, she exhibited power in the right upper extremity that was intact, although there was pain while testing flexion in the right shoulder.  Sensory testing revealed intact light touch and pinprick sensation in the right upper extremity except for the dorsal aspect of the right arm.  Finally, a nerve conduction study was normal.  

In view of this evidence, the Board does not consider the Veteran's symptoms to be "severe" or even "moderate" in nature.  Rather, her symptoms appear limited to some loss of sensitivity in the right upper extremity, but no actual paralysis has resulted.  At best, the Veteran's neurological symptoms can be described as "mild" in nature.  Therefore, an increased rating is not warranted on a schedular basis.  

With regard to this claim, the Board has also considered the Veteran's statements that her disability is worse than the 10 percent rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of related to the neuropathy in her right upper extremity according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's neurological disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's neurological complaints were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's neuropathy in the right upper extremity includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  Specifically, at her second VA examination in April 2007, she stated that she was currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Right Shoulder Disorder

First, regarding the Veteran's claim of a right shoulder disorder, the Board notes that this claim was originally characterized by her simply as the inability to completely raise her arm, and was treated as a claim that was separate from her complaints related to the surgery in her axilla.  However, in her June 2007 notice of disagreement, she clearly explains that her inability to raise her right arm was related to the post-surgical scar, rather than intrinsic disorder to the joint itself.  In fact, in her May 2008 VA Form-9, she clarified that she was not unable to raise her right arm.  Rather, the skin was pulled together following surgery in a way that prevented her from straightening her right arm.

Based on her statements, the Veteran's symptomatology regarding a "right shoulder disorder" is better characterized as a symptom of the scar in her right axilla, rather than an actual shoulder disorder.  Indeed, scars may be rated based on limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805.  Therefore, as is explained in more detail below, these complaints should be applied in that context.  

As for any disorder to the shoulder itself that may be present, neither the service treatment records nor the post service treatment records indicate any disorder related to either the shoulder joint or the musculature.  Indeed, it does not appear that she has ever asserted that she has such a disorder.  

Given that the record is devoid of any evidence related to a chronic shoulder disorder, the Board is left to conclude that such a disorder does not exist.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001). Therefore service connection is not warranted for this disorder.  However, as noted above, her complaints will be addressed as part of her surgical residuals claim.  

Breast Disorder

Next, the Veteran has claimed entitlement to service connection for what she has described as breast asymmetry, following a surgical removal and biopsy of a fibrous mass in her right breast while on active duty.  In its April 2008 statement of the case, the RO denied service connection for this disorder on the basis that her breasts were observed to be asymmetrical during active duty, but prior to her surgery.  The RO specifically characterized this asymmetry as a preexisting congenital condition that is not subject to service connection. 

However, after a review of the evidence, the Board determines that service connection should be granted for this disorder.  Specifically, the Veteran's service treatment records indicate that, in February 1991, she sought an evaluation for a large mass in her right breast.  Near the end of that month, this mass was surgically dissected via an incision through the subcutaneous breast tissue "right up to the pectoral muscle."  Subsequent treatment records did not reveal any sequelae.  

As is reflected in 38 C.F.R. § 4.116, DC 7626, all that is required for service connection is surgery to the breast that is characterized by "wide local excision," which the regulation defines as removal of a portion of the breast tissue.  Such was the case here.  While the Veteran has asserted that the February 1991 surgery has led to a change in size and shape of her right breast, that particular assertion relates to the appropriate disability rating rather than to entitlement to service connection.  For purposes here, the mere fact that she underwent surgery that resulted in the removal of breast tissue is sufficient.  

Therefore, given the fact that the Veteran underwent surgery to her right breast which included a wide local excision of a large fibrous mass, service connection is warranted on this basis.  

ORDER

An initial rating in excess of 10 percent for peripheral neuropathy in the right upper extremity, status-post surgical resection of hidradenitis suppurativa in the right axilla, is denied.

Service connection for a right shoulder disorder, characterized by limitation of motion is denied.  

Service connection for residuals of a fibrous mass excision to the right breast is granted.


REMAND

Regarding her claim for an increased rating for a recurrent ingrown toenail on her right great toe, the Veteran underwent a VA examination in April 2007 that evaluated this specific condition.  There, she indicated that this disorder began in approximately 1978, and that the toenail was first removed in 1990.  At the time of her VA examination, she stated that it had been again partially removed only three months before.  While she experienced pain when the toenail was ingrown, she exhibited no pain at the time of the VA examination.  An examination of the right foot indicated no tenderness, infection or skin lesions.  

However, in her June 2007 notice of disagreement, the Veteran disputed the fairness of the April 2007 VA examination, as it was not performed when she had an ingrown toenail and, as such, it was not an accurate appraisal of how her ingrown toenail impacts her day to day functioning.  The Board notes that in Ardison v. Brown, 6 Vet. App. 405 (1994), the Court of Appeals for Veterans Claims held that VA's duty to assist is not fulfilled when a VA examination is not performed during the active stage of the condition.  Cf. Voerth v. West, 13 Vet. App. 117 (1999).  Therefore, in order to fulfill the duty to assist, the Veteran must be examined when her recurrent toenail disorder is at a point where it affects her ability to function.  

Next, as noted above, the Veteran stated in her June 2007 notice of disagreement that she was unable to raise her right arm due to the scar in her right axilla.  While the RO has characterized these complaints as part of a separate right shoulder disorder claim, the Board construes them to be indicative of her disagreement with the rating she has for the scar to her right axilla. 

As the April 2008 statement of the case (SOC) did not address entitlement to an increased rating for her right axilla scar, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has received treatment from a VA facility since April 2008, the records of such treatment should be associated with the claims file.  

Also, if the Veteran has received any private treatment for the disorders on appeal, and the records of such treatment have not been incorporated into the claims file, they should be acquired after obtaining the her authorization.  

2.  Schedule the Veteran for new VA examination to determine the current nature and severity of the recurrent ingrown toenail on the great toe of her right foot.  The claims folder must be made available to and reviewed by the examining physician. All indicated tests and studies should be accomplished and the findings then reported in detail.

The examination should be scheduled at a point where the Veteran is experiencing a current ingrown toenail.  As part of this examination, the examiner should address the effects of pain, instability or limitation of motion of the toe resulting from the disorder.  See 38 C.F.R. § 4.118, DCs 7801-7805.

3. Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate SSOC and provided opportunity to respond. Then, return the case to the Board for further appellate consideration, as appropriate.

4.  Provide the Veteran with a SOC addressing the issue of entitlement to an initial evaluation in excess of 10 percent for a post-surgical scar in the right axilla.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


